Name: Council Regulation (EEC) No 1299/76 of 1 June 1976 on the supply of skimmed-milk powder as food aid to certain developing countries and international organizations under the 1976 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6 . 76 Official Journal of the European Communities No L 146/ 5 COUNCIL REGULATION (EEC) No 1299/76 of 1 June 1976 on the supply of skimmed-milk powder as food aid to certain developing coun ­ tries and international organizations under the 1976 programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas 4 530 metric tons should be kept in reserve for future allocation should the need arise , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of 55 000 metric tons of skimmed-milk powder to be supplied to certain developing countries and interna ­ tional organizations as food aid under the 1976 programme in accordance with Regulation (EEC) No 1298 /76 are stipulated in the Annex . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1298 /76 of 1 June 1976 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organi ­ zations under the 1976 programme ('), and in parti ­ cular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1298 /76 provides for the supply of 55 000 metric tons of skim ­ med-milk powder ; whereas this quantity should be allocated among the various countries and organiza ­ tions from which applications have been accepted and arrangements for financing should be specified ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1976 . For the Council The President G. THORN (') See p . 3 of this Official Journal . No L 146/6 Official Journal of the European Communities 4. 6 . 76 ANNEX Food aid programme for skimmed-milk powder Recipient countries and organizations Quantities of skimmed-milkpowder allocated (metric tons) Financing arrangements COUNTRIES Afghanistan 200 fob Bangladesh 4 000 cif Egypt 800 fob Ethiopia 500 free at destination Grenada 100 fob Guinea-Bissau 500 cif Haiti 1 000 cif Upper Volta 700 free at destination Honduras 800 cif Cape Verde Islands 450 cif Mauritius 200 fob India 5 000 cif Jordan 600 fob Kenya 200 fob Mali 800 free at destination Malta 100 fob Mauritania 500 free at destinatiÃ ¸n Niger 350 free at destination Pakistan 2 500 fob Peru 600 fob Philippines 500 fob Rwanda 200 free at destination Sao Tome-Principe 100 cif Senegal 350 free at destination Somalia 850 free at destination Sudan 170 fob Sri Lanka 850 fob Tanzania 350 fob Uruguay 200 fob Yemen A.R. 200 fob ORGANIZATIONS ICRC 2 000 free at destination LEAGUE RCS 1 000 free at destination WFP 20 000 fob + flat-rate contribution 80 u.a./metric ton UNICEF 4 000 free at destination UNRWA 700 cif Reserve 3 630 C ) TOTAL 55 000 (') In the case of emergency measures set off against the reserve , the financing covers forwarding expenditure incurred between the fob stage and the destination , plus distribution costs where the aid is forwarded by an international organization . The financing may be wholly or partially in the form of a lump-sum payment .